 

Exhibit 10.6

 

[Letterhead of WAVI Holding AG]

 

May 12, 2016

 

VIA EMAIL AND AIR MAIL

 

BioLife Solutions, Inc.

Attention: Roderick de Greef

3303 Monte Villa Parkway, Suite 310

Bothell, Washington 98021

 

Re:Commitment to provide US$4,000,000 credit financing.

 

Dear Rod:

 

WAVI Holding AG, a corporation organized under the laws of Switzerland (the
“Lender”), agrees to lend to BioLife Solutions, Inc., a Delaware corporation
(the “Borrower”), the sum of US$4,000,000 in a series of advances, as follows:

 

Amount to be Advanced (US$)   Date of Advance US$1,000,000   June 1, 2016
US$1,000,000   September 1, 2016 US$1,000,000   December 1, 2016 US$1,000,000  
March 1, 2017

 

The obligations of the Borrower with respect to the advances described in the
preceding paragraph shall be evidenced by a promissory note of the Borrower (the
“Note”) substantially in the form of Exhibit A attached to this letter.

 

In partial consideration for the Lender entering into this letter and agreeing
to make the advances, the Borrower will issue to the Lender, as of the date
hereof, a five year warrant (the “Warrant”) to purchase up to 550,000 shares of
common stock of the Borrower (“Shares”, and together with the Note and the
Warrants, the “Securities”) with an exercise price of $1.75 per Share,
substantially in the form of Exhibit B attached to this letter.

 

Lender represents, warrants and covenants to and with the Borrower as follows:

 

(a) No Registration. The Lender understands that the Securities, and any
securities underlying the Securities, will be “restricted securities” and have
not been and will not be registered under the Securities Act of 1933, as amended
(the “Securities Act”) or any applicable state securities law and may not be
offered or sold in the United States or to U.S. Persons unless the securities
are registered under the Securities Act or an exemption from the registration
requirements of the Securities Act are available. “United States” and “U.S.
Person” are as defined in Regulation S under the Securities Act.

 

[Signature Page to BioLife Commitment Letter]

 

 

 

 

(b) Own Account. The Lender is acquiring the Securities as principal for its own
account and not with a view to or for distributing or reselling such Securities
or any part thereof in violation of the Securities Act or any applicable state
securities law, has no present intention of distributing any of such Securities
in violation of the Securities Act or any applicable state securities law and
has no direct or indirect arrangement or understandings with any other persons
to distribute or regarding the distribution of such Securities (this
representation and warranty not limiting the Lender’s right to sell Securities
pursuant to any registration statement or otherwise in compliance with
applicable federal and state securities laws) in violation of the Securities Act
or any applicable state securities law. The Lender is acquiring the Securities
hereunder in the ordinary course of its business.

 

(c) Accredited Investor. The Lender is, and on the date of each advance will be
an “accredited investor”, as defined in Rule 501(a) of Regulation D under the
Securities Act.

 

(d) Non-U.S. Lender. At the time the Lender was offered the Securities and at
the time of the execution and delivery of this Agreement, it was not, and as of
the date hereof it is not, and on the date of each advance it will not be, a
U.S. Person or in the United States, nor will it be acquiring the Securities for
the account or benefit of a U.S. Person or a person in the United States.

 

(e) Restrictions of Resale. The Lender agrees to offer, sell or otherwise
transfer the Securities, and any underlying securities, only in accordance with
the provisions of Regulation S under the Securities Act, pursuant to
registration under the Securities Act, or pursuant to an available exemption
from registration under the Securities Act. In addition, the Lender agrees not
to engage in hedging transactions with regard to such securities unless in
compliance with the Securities Act.

 

(f) Legend. The Lender understands and acknowledges that upon the original
issuance of Securities, and until no longer required under the U.S. Securities
Act or applicable state securities laws, the certificates representing the
Securities and any securities underlying the Securities will bear a legend in
substantially the following form:

 

THE SECURITIES REPRESENTED HEREBY AND THE SECURITIES ISSUABLE UPON CONVERSION
HEREOF HAVE NOT BEEN AND WILL NOT BE REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”). SUCH SECURITIES
MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO THE COMPANY,
(B) IF THE SECURITIES HAVE BEEN REGISTERED IN COMPLIANCE WITH THE REGISTRATION
REQUIREMENTS UNDER THE U.S. SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS, (C) IN COMPLIANCE WITH THE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS UNDER THE U.S. SECURITIES ACT IN ACCORDANCE WITH RULE
144 THEREUNDER, IF APPLICABLE, AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS, OR (D) IN A TRANSACTION THAT DOES NOT REQUIRE REGISTRATION
UNDER THE U.S. SECURITIES ACT OR ANY APPLICABLE STATE LAWS AND REGULATIONS
GOVERNING THE OFFER AND SALE OF SECURITIES, AND THE HOLDER HAS, PRIOR TO SUCH
SALE, FURNISHED TO THE COMPANY AN OPINION OF COUNSEL OF RECOGNIZED STANDING, OR
OTHER EVIDENCE OF EXEMPTION, REASONABLY SATISFACTORY TO THE COMPANY. HEDGING
TRANSACTIONS INVOLVING SUCH SECURITIES REPRESENTED HEREBY MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE U.S. SECURITIES ACT.

 

 

 

 

(g) Restrictions on Conversion Warrant Exercises. The Lender understands the
restrictions on exercise set forth in the Warrant.

 

(h) Experience of the Lender. The Lender, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the acquisition of the Securities, and has so evaluated the merits and risks of
such investment. The Lender is able to bear the economic risk of an investment
in the Securities and, at the present time, is able to afford a complete loss of
such investment.

 

The Borrower will not register any transfer of Securities unless made in
accordance with paragraph (e) above.

 

If the Borrower is in agreement with the terms of this letter, please
countersign this letter in the space for the Borrower provided below and return
a copy via email to the Lender and deliver the executed original to the Lender
at its address provided above.

 

  Very truly yours,       WAVI HOLDING AG         By: /s/ Walter Villiger  
Name:  Walter Villiger   Title:  Chairman

 

 

 

 

Acknowledged and agreed to this

12th day of May, 2016.

 

BIOLIFE SOLUTIONS, INC.         By:   /s/ Roderick de Greef   Name:     Title:  
 

 

 

 

 

EXHIBIT A

 

FORM OF PROMISSORY NOTE

 



 

 

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN AND WILL NOT BE REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES
ACT”). SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED
ONLY (A) TO THE COMPANY, (B) IF THE SECURITIES HAVE BEEN REGISTERED IN
COMPLIANCE WITH THE REGISTRATION REQUIREMENTS UNDER THE U.S. SECURITIES ACT AND
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS, (C) IN COMPLIANCE WITH THE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS UNDER THE U.S. SECURITIES ACT IN
ACCORDANCE WITH RULE 144 THEREUNDER, IF APPLICABLE, AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS, OR (D) IN A TRANSACTION THAT DOES NOT REQUIRE
REGISTRATION UNDER THE U.S. SECURITIES ACT OR ANY APPLICABLE STATE LAWS AND
REGULATIONS GOVERNING THE OFFER AND SALE OF SECURITIES, AND THE HOLDER HAS,
PRIOR TO SUCH SALE, FURNISHED TO THE COMPANY AN OPINION OF COUNSEL OF RECOGNIZED
STANDING, OR OTHER EVIDENCE OF EXEMPTION, REASONABLY SATISFACTORY TO THE
COMPANY. HEDGING TRANSACTIONS INVOLVING SUCH SECURITIES REPRESENTED HEREBY MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE U.S. SECURITIES ACT.

 

PROMISSORY NOTE

 

US$4,000,000 May 12, 2016

 

FOR VALUE RECEIVED, the undersigned, BioLife Solutions, Inc., a Delaware
corporation (“Borrower”) promises to pay to the order of WAVI Holding AG, a
corporation organized under the laws of Switzerland (the “Lender”) at its office
at Paradiesstrasse 25, CH-6845, Jona, Switzerland, in lawful money of the United
States, or at such other address as the holder hereof may from time to time
designate in writing, the principal amount of all loans made by the Lender to
the Borrower under the terms of this Note (each an “Advance” and collectively
the “Advances”). The aggregate principal amount of all Advances outstanding
hereunder shall not exceed FOUR MILLION AND 00/100 UNITED STATES DOLLARS
(US$4,000,000), and no Advance shall be made after June 1, 2017 (the “Maturity
Date”).

 

This Note matures on the Maturity Date, and the outstanding principal amount of
this Note shall be repaid in full on the Maturity Date.

 

This Note is unsecured.

 

Interest on the unpaid principal balance of this Note shall accrue from the date
hereof at a per annum rate equal to ten percent (10%) calculated on the basis of
a year consisting of twelve months of thirty days each. No provision of this
Note shall require the payment or permit the collection of interest in excess of
the rate permitted by applicable law.

 

Accrued interest at the rates referred to above shall be payable on the Maturity
Date, when all unpaid accrued interest shall be due and payable in full.

 

 

 

 

Principal, interest and fees owed under this Note are payable in lawful money of
the United States of America in immediately available funds.

 

All payments under this Note shall be applied initially against accrued interest
and thereafter in reduction of principal. The principal amount hereof, together
with accrued, unpaid interest hereon, may be prepaid at any time and from time
to time without premium or penalty.

 

Any officer of the Borrower who has been disclosed to the Lender in writing as
an authorized officer for such purposes (an “Authorized Person”) may request an
Advance on any day other than a Saturday, Sunday or other day when commercial
banks located in the State of Washington are not open for commercial banking
business (each such day, a “Business Day”). Such request shall be made in
writing delivered to the Lender by not later than 9:00 a.m. on the day two
Business Days prior to the requested Advance.

 

The Borrower hereby authorizes the Lender to rely upon the written instructions
of any person identifying himself or herself as an Authorized Person and upon
any signature which the Lender believes to be genuine, and the Borrower shall be
bound thereby in the same manner as if such person were authorized or such
signature were genuine.

 

It is expressly understood that the Lender is under no obligation to make any
Advance to the Borrower under this Note (whether by reason of any provision
hereof or otherwise) (i) if an Event of Default, as hereinafter defined, has
occurred and is continuing, or (ii) if such Advance or any part thereof would
cause the aggregate amount of all Advances made hereunder to exceed $4,000,000.

 

The Borrower covenants and agrees that any and all payments under this shall be
made without deduction or withholding for any taxes other than income or
franchise taxes imposed on the Lender in any jurisdiction (“Subject Taxes”),
except as required by applicable law. If any applicable law requires the
deduction or withholding of any Subject Tax from any such payment, then the
Borrower shall be entitled to make such deduction or withholding. If the
Borrower is entitled to an exemption from or reduction of any Subject Tax with
respect to payments made under this Note, the Lender agrees, by its acceptance
of this Note, that it shall deliver to the Borrower, at the time or times
reasonably requested by the Borrower, such properly completed and executed
documentation reasonably requested by the Borrower as will permit such payments
to be made without withholding or at a reduced rate of withholding and such
other documentation prescribed by applicable law or reasonably requested by the
Borrower as will enable the Borrower to determine whether or not the Lender is
subject to backup withholding or information reporting requirements. Without
limiting the generality of the foregoing, the Lender further agrees, by its
acceptance of this Note, that it shall, to the extent it is legally entitled to
do so, deliver to the Borrower on or prior to the date which is 10 days after
the date of this Note (and from time to time thereafter upon the reasonable
request of the Borrower), whichever of the following is applicable:

 

 2 

 

 

(1) if the Lender is claiming the benefits of an income tax treaty to which the
United States is a party (x) with respect to payments of interest under this
Note, executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E establishing an
exemption from, or reduction of, U.S. federal withholding tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under this Note, IRS Form W-8BEN or IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such Tax treaty;

 

(2) executed originals of IRS Form W-8ECI;

 

(3) if the Lender is claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Internal Revenue Code, (x) a certificate to
the effect that the Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code and (y) executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E; or

 

(4) to the extent the Lender is not the beneficial owner, executed originals of
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form
W-8BEN-E, IRS Form W-8IMY or IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable.

 

The Lender further agrees, by its acceptance of this Note, that it shall, to the
extent it is legally entitled to do so, deliver to the Borrower on or prior to
the date which is 10 days after the date of this Note (and from time to time
thereafter upon the reasonable request of the Borrower), executed originals of
any other form prescribed by applicable law as a basis for claiming exemption
from or a reduction in U.S. federal withholding tax, duly completed, together
with such supplementary documentation as may be prescribed by applicable law to
permit the Borrower to determine the withholding or deduction required to be
made.

 

If a payment made to the Lender under this Note would be subject to U.S. federal
withholding tax imposed by FATCA if the Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Internal Revenue Code, as applicable), the Lender
further agrees, by its acceptance of this Note, that it shall deliver to the
Borrower at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue
Code) and such additional documentation reasonably requested by the Borrower as
may be necessary for the Borrower to comply with their obligations under FATCA
and to determine that the Lender has complied with its obligations under FATCA
or to determine the amount to deduct and withhold from such payment. For the
purposes of this paragraph, “FATCA” means Sections 1471 through 1474 of the
Internal Revenue Code, as the same may be amended after the date of this Note,
and any current or future regulations or official interpretations thereof.

 

The Lender further agrees, by its acceptance of this Note, that it agrees that
if any form or certification it previously delivered expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower in writing of its legal inability to do so.

 

 3 

 

 

If Lender determines, in its sole discretion exercised in good faith, that it
has received a refund of any Subject Taxes as to which it has been indemnified
pursuant to the preceding four paragraphs (including by the payment of
additional amounts pursuant to such paragraphs), the Lender further agrees, by
its acceptance of this Note, that it shall pay to the Borrower an amount equal
to such refund (but only to the extent of indemnity payments made pursuant to
such paragraphs), and without interest (other than any interest paid by the
relevant governmental authority with respect to such refund).

 

The Borrower will not create, incur, assume or suffer to exist any Lien, or
enter into, or make any commitment to enter into, any arrangement for the
acquisition of any property through conditional sale, lease-purchase or other
title retention agreements, with respect to any property now owned or hereafter
acquired by the Borrower, other than a Permitted Lien. For purposes of this
Note, the following terms have the definitions assigned to them:

 

“Lien” means, with respect to any person, any security interest, mortgage,
pledge, lien, charge, encumbrance, title retention agreement or analogous
instrument or device in, of or on any assets or properties of such person, now
owned or hereafter acquired, whether arising by agreement or operation of law.

 

“Permitted Lien” means:

 

(a)Liens granted to the Lender after the date of this Note to secure this Note.

 

(b)Liens existing on the date of this Note.

 

(c)Deposits or pledges to secure payment of workers’ compensation, unemployment
insurance, old age pensions or other social security obligations, in the
ordinary course of business of the Borrower.

 

(d)Liens for taxes, fees, assessments and governmental charges not delinquent at
the time of determination.

 

(e)Liens of carriers, warehousemen, mechanics and materialmen, and other like
Liens arising in the ordinary course of business, for sums not due or to the
extent that payment therefor shall not at the time be required to be made at the
time of determination.

 

(f)Liens incurred or deposits or pledges made or given in connection with, or to
secure payment of, indemnity, performance or other similar bonds.

 

(g)Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution; provided that (i) such deposit account is not a dedicated cash
collateral account and is not subject to restriction against access by the
Borrower in excess of those set forth by regulations promulgated by the Federal
Reserve Board, and (ii) such deposit account is not intended by the Borrower to
provide collateral to the depository institution.

 

 4 

 

 

(h)Encumbrances in the nature of zoning restrictions, easements and rights or
restrictions of record on the use of real property and landlord’s Liens under
leases on the premises rented that do not materially detract from the value of
such property or impair the use thereof in the business of the Borrower.

 

(i)The interest of any lessor under any capitalized lease or purchase money
Liens on property; provided, that, such Liens are limited to the property
acquired and do not secure indebtedness other than the related capitalized lease
obligations or the purchase price of such property.

 

(j)Other involuntary Liens imposed upon the Borrower in the ordinary course of
business.

 

If any one or more of the following events (“Events of Default”) shall occur,
then, in any such event, the holder hereof may, at its option, declare this Note
to be immediately due and payable, together with all unpaid interest accrued
hereon, without further notice or demand, but in the case of any of the
occurrence of any of events described in paragraphs (c) or (d) below, this Note
shall become automatically due and payable, including unpaid interest accrued
hereon, without notice or demand:

 

(a)          The Borrower shall default in the due and punctual payment of any
installment of either principal of or interest on this Note when the same shall
become due and payable and such default shall continue for period of 10 calendar
days after written notice from the Lender;

 

(b)          Default in the due observance or performance of any covenant,
condition or agreement on the part of the Borrower to be observed or performed
pursuant to the terms of this Note, and such default shall continue for period
of 10 calendar days after written notice from the Lender;

 

(c)          The Borrower shall (i) apply for or consent to the appointment of a
receiver, trustee or liquidator of Borrower or any of Borrower’s properties or
assets, (ii) admit in writing Borrower’s inability to pay Borrower’s debts as
they mature, (iii) make a general assignment for the benefit of creditors, (iv)
be adjudicated a bankrupt or insolvent, or (v) file a voluntary petition in
bankruptcy, or a petition or an answer seeking reorganization or an arrangement
with creditors to take advantage of any bankruptcy, reorganization, insolvency,
readjustment of debt, dissolution or liquidation law or statute, or an answer
admitting the material allegations of a petition filed against Borrower in any
proceeding under any such law; or

 

(d)          An order, judgment or decree shall be entered, without the
application, approval or consent of the Borrower, by any court of competent
jurisdiction, approving a petition seeking the reorganization or liquidation of
the Borrower or of all or a substantial part of the properties or assets of the
Borrower, or appointing a receiver, trustee or liquidator of the Borrower, and
such order, judgment or decree shall continue unstayed and in effect for any
period of ten days.

 

 5 

 

 

If this Note or any payment required to be made thereunder is not paid on the
due date (whether at original maturity or following acceleration), the holder
hereof shall have, in addition to any other rights it may have under applicable
laws, the right to set off the indebtedness evidenced by this Note against any
indebtedness of such holder to the Borrower.

 

No failure or delay on the part of the holder of this Note in exercising any
power or right under this Note shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power or right preclude any other or
further exercise thereof of the exercise of any other power or right. No notice
to or demand on the Borrower in any case shall entitle the Borrower to any
notice or demand in similar or other circumstances.

 

The Borrower further agrees to reimburse the holder of this Note upon demand for
all reasonable out-of-pocket expenses, including reasonable attorneys’ fees, in
connection with such holder’s enforcement of the obligations of the Borrower
hereunder.

 

Presentment and demand for payment, notice of dishonor, protest and notice of
protest are hereby waived. In the event of an Event of Default, as set forth
above, the Borrower agrees to pay costs of collection and reasonable attorneys’
fees.

 

Lender agrees, by its acceptance of this Note, to offer, sell or otherwise
transfer this Note only in accordance with the provisions of Regulation S under
the U.S. Securities Act of 1933, as amended (the “Securities Act”), pursuant to
registration under the Securities Act, or pursuant to an available exemption
from registration under the Securities Act. In addition, Lender agrees not to
engage in hedging transactions with regard to such securities unless in
compliance with the Securities Act. Borrower will not register any transfer of
this Note unless made in accordance with the foregoing restrictions.

 

This Note shall be governed by and construed in accordance with the internal
laws of the State of Washington (without giving effect to the conflicts of laws
principles thereof).

 

ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.

 

 6 

 

 

  BIOLIFE SOLUTIONS, INC.         By:                 Name:  Roderick de Greef  
Title:  CFO

 

7

 

 

EXHIBIT B

 

FORM OF WARRANT

 



 

 

 

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN AND
WILL NOT BE REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED (THE “U.S. SECURITIES ACT”). THIS WARRANT MAY NOT BE EXERCISED IN THE
UNITED STATES OR BY OR ON BEHALF OF A U.S. PERSON UNLESS REGISTERED UNDER THE
U.S. SECURITIES ACT OR AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE. THE
TERMS “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED IN REGULATION S UNDER THE
U.S. SECURITIES ACT.

 

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN AND
WILL NOT BE REGISTERED UNDER THE U.S. SECURITIES ACT. SUCH SECURITIES MAY BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO THE COMPANY, (B) IF
THE SECURITIES HAVE BEEN REGISTERED, IN COMPLIANCE WITH THE REGISTRATION
REQUIREMENTS UNDER THE U.S. SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS, (C) IN COMPLIANCE WITH THE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS UNDER THE U.S. SECURITIES ACT IN ACCORDANCE WITH RULE
144 THEREUNDER, IF APPLICABLE, AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS, OR (D) IN A TRANSACTION THAT DOES NOT REQUIRE REGISTRATION
UNDER THE U.S. SECURITIES ACT OR ANY APPLICABLE STATE LAWS AND REGULATIONS
GOVERNING THE OFFER AND SALE OF SECURITIES, AND THE HOLDER HAS, PRIOR TO SUCH
SALE, FURNISHED TO THE COMPANY AN OPINION OF COUNSEL OF RECOGNIZED STANDING, OR
OTHER EVIDENCE OF EXEMPTION, REASONABLY SATISFACTORY TO THE COMPANY. HEDGING
TRANSACTIONS INVOLVING SUCH SECURITIES REPRESENTED HEREBY MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE U.S. SECURITIES ACT.

 

COMMON STOCK PURCHASE WARRANT

 

biolife solutions, inc.

 

Warrant Shares: 550,000 Initial Exercise Date: May 12, 2016

 

THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received, WAVI Holding AG or its assigns (the “Holder”) is entitled, upon the
terms and subject to the limitations on exercise and the conditions hereinafter
set forth, at any time on or after the date hereof (the “Initial Exercise Date”)
and on or prior to the close of business on the five (5) year anniversary of the
Initial Exercise Date (the “Termination Date”) but not thereafter, to subscribe
for and purchase from BioLife Solutions, Inc., a Delaware corporation (the
“Company”), up to 550,000 shares (as subject to adjustment hereunder, the
“Warrant Shares”) of Common Stock. The purchase price of one share of Common
Stock under this Warrant shall be equal to the Exercise Price, as defined in
Section 2(b).

 

 1 

 

 

Section 1.         Definitions. In this Warrant, the following terms have the
meanings indicated below:

 

a)       “Business Day” means any day except any Saturday, any Sunday, any day
which is a federal legal holiday in the United States or any day on which
banking institutions in the State of New York are authorized or required by law
or other governmental action to close;

 

b)       “Common Stock” means the common stock of the Company, par value $0.001
per share, and any other class of securities into which such securities may
hereafter be reclassified or changed;

 

c)       “Common Stock Equivalents” means any securities of the Company which
would entitle the holder thereof to acquire at any time Common Stock, including,
without limitation, any debt, preferred stock, right, option, warrant or other
instrument that is at any time convertible into or exercisable or exchangeable
for, or otherwise entitles the holder thereof to receive, Common Stock;

 

d)       “Exchange Act” means the United States Securities Exchange Act of 1934,
as amended, and the rules and regulations promulgated thereunder;

 

e)       “Person” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.

 

f)        “Trading Day” means a day on which the principal Trading Market is
open for trading;

 

g)       “Trading Market” means any of the following markets or exchanges on
which the Common Stock is listed or quoted for trading on the date in question:
the NYSE MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market, the New York Stock Exchange or the OTC Bulletin Board (or
any successors to any of the foregoing); and

 

h)       “VWAP” means, for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed or quoted
on a Trading Market, the daily volume weighted average price of the Common Stock
for such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b)  if the OTC Bulletin Board is not a Trading Market, the volume
weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board, (c) if the Common Stock is not then
listed or quoted for trading on the OTC Bulletin Board and if prices for the
Common Stock are then reported in the “Pink Sheets” published by Pink OTC
Markets, Inc. (or a similar organization or agency succeeding to its functions
of reporting prices), the most recent bid price per share of the Common Stock so
reported, or (d) in all other cases, the fair market value of a share of Common
Stock as determined by an independent appraiser selected in good faith by the
Holder and reasonably acceptable to the Company, the fees and expenses of which
shall be paid by the Company.

 

 2 

 

 

Section 2.       Exercise.

 

a)       Exercise of the purchase rights represented by this Warrant may be
made, in whole or in part, at any time or times on or after the Initial Exercise
Date and on or before 11:59 p.m. (NY Time) on the Termination Date by delivery
to the Company (or such other office or agency of the Company as it may
designate by notice in writing to the registered Holder at the address of the
Holder appearing on the books of the Company) of a duly completed and executed
(together with, if applicable, a legal opinion of counsel satisfactory to the
Company) facsimile copy of the Notice of Exercise in the form annexed hereto and
the aggregate Exercise Price for the shares specified in the applicable Notice
of Exercise by wire transfer or cashier’s check drawn on a United States bank.
No ink-original Notice of Exercise shall be required, nor shall any medallion
guarantee (or other type of guarantee or notarization) of any Notice of Exercise
form be required. Notwithstanding anything herein to the contrary, the Holder
shall not be required to physically surrender this Warrant to the Company until
the Holder has purchased all of the Warrant Shares available hereunder and the
Warrant has been exercised in full, in which case, the Holder shall surrender
this Warrant to the Company for cancellation within three (3) Trading Days of
the date the final Notice of Exercise is delivered to the Company. Partial
exercises of this Warrant resulting in purchases of a portion of the total
number of Warrant Shares available hereunder shall have the effect of lowering
the outstanding number of Warrant Shares purchasable hereunder in an amount
equal to the applicable number of Warrant Shares purchased. The Holder and the
Company shall maintain records showing the number of Warrant Shares purchased
and the date of such purchases. The Company shall deliver any objection to any
Notice of Exercise within one (1) Business Day of receipt of such notice. The
Holder and any assignee, by acceptance of this Warrant, acknowledge and agree
that, by reason of the provisions of this paragraph, following the purchase of a
portion of the Warrant Shares hereunder, the number of Warrant Shares available
for purchase hereunder at any given time may be less than the amount stated on
the face hereof.

 

b)       Exercise Price. The exercise price per share of the Common Stock under
this Warrant shall be $1.75, subject to adjustment hereunder (the “Exercise
Price”).

 

c)       Cashless Exercise. Notwithstanding anything herein to the contrary, on
the Termination Date, this Warrant shall be automatically exercised via a
“cashless exercise” in which the Holder shall be entitled to receive a number of
Warrant Shares equal to the quotient obtained by dividing [(A-B) (X)] by (A),
where:

 

 3 

 

 

(A) = the VWAP on the Trading Day immediately preceding the date on which Holder
elects to exercise this Warrant by means of a “cashless exercise,” as set forth
in the applicable Notice of Exercise;

 

(B) = the Exercise Price of this Warrant, as adjusted hereunder; and

 

(X) = the number of Warrant Shares that would be issuable upon exercise of this
Warrant in accordance with the terms of this Warrant if such exercise were by
means of a cash exercise rather than a cashless exercise.

 

d)              Mechanics of Exercise.

 

i.          Delivery of Warrant Shares Upon Exercise. The Company shall cause
the Warrant Shares purchased hereunder to be transmitted by physical delivery to
the address specified by the Holder in the Notice of Exercise by the date that
is three (3) Trading Days after the delivery to the Company of the properly
completed and executed Notice of Exercise (together with, if applicable, a legal
opinion of counsel satisfactory to the Company) (such date, the “Warrant Share
Delivery Date”) and the Company’s receipt of payment of the aggregate Exercise
Price of the shares thereby purchased by wire transfer or cashier’s check drawn
on a United States bank or, if available, pursuant to the cashless exercise
procedure specified in Section 2(c) below. The Warrant Shares shall be deemed to
have been issued, and Holder or any other person so designated to be named
therein shall be deemed to have become a holder of record of such shares for all
purposes, as of the date the Warrant has been exercised, with payment to the
Company of the Exercise Price (or by cashless exercise, if permitted) and all
taxes required to be paid by the Holder, if any, pursuant to Section 2(d)(vi)
prior to the issuance of such shares, having been paid.

 

ii.         Delivery of New Warrants Upon Exercise. If this Warrant shall have
been exercised in part, the Company shall, at the request of a Holder and upon
surrender of this Warrant certificate, at the time of delivery of the Warrant
Shares, deliver to the Holder a new Warrant evidencing the rights of the Holder
to purchase the unpurchased Warrant Shares called for by this Warrant, which new
Warrant shall in all other respects be identical with this Warrant.

 

iii.         [Reserved]

 

iv.         [Reserved]

 

v.           No Fractional Shares or Scrip. No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant. As to any fraction of a share which the Holder would otherwise be
entitled to purchase upon such exercise, the Company shall, at its election,
either pay a cash adjustment in respect of such final fraction in an amount
equal to such fraction multiplied by the Exercise Price or round up to the next
whole share.

 

 4 

 

 

vi.         Charges, Taxes and Expenses. Issuance of Warrant Shares shall be
made without charge to the Holder for any issue or transfer tax or other
incidental expense in respect of the issuance of such Warrant Shares, all of
which taxes and expenses shall be paid by the Company, and such Warrant Shares
shall be issued in the name of the Holder or in such name or names as may be
directed by the Holder; provided, however, that in the event Warrant Shares are
to be issued in a name other than the name of the Holder, this Warrant when
surrendered for exercise shall be accompanied by the Assignment Form attached
hereto duly completed and executed by the Holder and the Company may require, as
a condition thereto, evidence satisfactory to the Company that the assignment is
in compliance with applicable securities laws and the payment of a sum
sufficient to reimburse it for any transfer tax incidental thereto.

 

vii.         Closing of Books. The Company will not close its stockholder books
or records in any manner which prevents the timely exercise of this Warrant,
pursuant to the terms hereof.

 

Section 3.         Certain Adjustments.

 

a)       Stock Dividends and Splits. If the Company, at any time while this
Warrant is outstanding: (i) pays a stock dividend or otherwise makes a
distribution or distributions on shares of its Common Stock or any other equity
or equity equivalent securities payable in shares of Common Stock (which, for
avoidance of doubt, shall not include any shares of Common Stock issued by the
Company upon exercise of this Warrant), (ii) subdivides outstanding shares of
Common Stock into a larger number of shares, (iii) combines (including by way of
reverse stock split) outstanding shares of Common Stock into a smaller number of
shares, or (iv) issues by reclassification of shares of the Common Stock any
shares of capital stock of the Company, then in each case the Exercise Price
shall be multiplied by a fraction of which the numerator shall be the number of
shares of Common Stock (excluding treasury shares, if any) outstanding
immediately before such event and of which the denominator shall be the number
of shares of Common Stock outstanding immediately after such event, and the
number of shares issuable upon exercise of this Warrant shall be proportionately
adjusted such that the aggregate Exercise Price of this Warrant shall remain
unchanged. Any adjustment made pursuant to this Section 3(a) shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision,
combination or re-classification.

 

 5 

 

 

b)       Subsequent Rights Offerings. In addition to any adjustments pursuant to
Section 3(a) above, if at any time the Company grants, issues or sells any
Common Stock Equivalents or rights to purchase stock, warrants, securities or
other property pro rata to the record holders of any class of shares of Common
Stock (the “Purchase Rights”), then the Holder will be entitled to acquire, upon
the terms applicable to such Purchase Rights, the aggregate Purchase Rights
which the Holder could have acquired if the Holder had held the number of shares
of Common Stock acquirable upon complete exercise of this Warrant (without
regard to any limitations on exercise hereof) immediately before the date on
which a record is taken for the grant, issuance or sale of such Purchase Rights,
or, if no such record is taken, the date as of which the record holders of
shares of Common Stock are to be determined for the grant, issue or sale of such
Purchase Rights.

 

c)       Pro Rata Distributions. During such time as this Warrant is
outstanding, if the Company shall declare or make any dividend or other
distribution of its assets (or rights to acquire its assets) to holders of
shares of Common Stock, by way of return of capital or otherwise (including,
without limitation, any distribution of cash, stock or other securities,
property or options by way of a dividend, spin off, reclassification, corporate
rearrangement, scheme of arrangement or other similar transaction) (a
"Distribution"), at any time after the issuance of this Warrant, then, in each
such case, the Holder shall be entitled to participate in such Distribution to
the same extent that the Holder would have participated therein if the Holder
had held the number of shares of Common Stock acquirable upon complete exercise
of this Warrant (without regard to any limitations on exercise hereof)
immediately before the date of which a record is taken for such Distribution,
or, if no such record is taken, the date as of which the record holders of
shares of Common Stock are to be determined for the participation in such
Distribution.

 

 6 

 

 

d)       Fundamental Transaction. If, at any time while this Warrant is
outstanding, (i) the Company, directly or indirectly, in one or more related
transactions effects any merger or consolidation of the Company with or into
another Person, (ii) the Company, directly or indirectly, effects any sale,
lease, license, assignment, transfer, conveyance or other disposition of all or
substantially all of its assets in one or a series of related transactions,
(iii) any, direct or indirect, purchase offer, tender offer or exchange offer
(whether by the Company or another Person) is completed pursuant to which
holders of Common Stock are permitted to sell, tender or exchange their shares
for other securities, cash or property and has been accepted by the holders of
50% or more of the outstanding Common Stock, (iv) the Company, directly or
indirectly, in one or more related transactions effects any reclassification,
reorganization or recapitalization of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property, or (v) the Company, directly
or indirectly, in one or more related transactions consummates a stock or share
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with
another Person or group of Persons whereby such other Person or group acquires
more than 50% of the outstanding shares of Common Stock (not including any
shares of Common Stock held by the other Person or other Persons making or party
to, or associated or affiliated with the other Persons making or party to, such
stock or share purchase agreement or other business combination) (each a
“Fundamental Transaction”), then, upon any subsequent exercise of this Warrant,
the Holder shall have the right to receive, for each Warrant Share that would
have been issuable upon such exercise immediately prior to the occurrence of
such Fundamental Transaction, at the option of the Holder, the number of shares
of Common Stock of the successor or acquiring corporation or of the Company, if
it is the surviving corporation, and any additional consideration (the
“Alternate Consideration”) receivable as a result of such Fundamental
Transaction by a holder of the number of shares of Common Stock for which this
Warrant is exercisable immediately prior to such Fundamental Transaction. For
purposes of any such exercise, the determination of the Exercise Price shall be
appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such Fundamental Transaction, and the Company shall apportion the
Exercise Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration. If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any exercise of this Warrant following such Fundamental
Transaction. The Company shall cause any successor entity in a Fundamental
Transaction in which the Company is not the survivor (the “Successor Entity”) to
assume in writing all of the obligations of the Company under this Warrant in
accordance with the provisions of this Section 3(d) pursuant to written
agreements in form and substance reasonably satisfactory to the Holder and
approved by the Holder (without unreasonable delay) prior to such Fundamental
Transaction and shall, at the option of the Holder, deliver to the Holder in
exchange for this Warrant a security of the Successor Entity evidenced by a
written instrument substantially similar in form and substance to this Warrant
which is exercisable for a corresponding number of shares of capital stock of
such Successor Entity (or its parent entity) equivalent to the shares of Common
Stock acquirable and receivable upon exercise of this Warrant (without regard to
any limitations on the exercise of this Warrant) prior to such Fundamental
Transaction, and with an exercise price which applies the exercise price
hereunder to such shares of capital stock (but taking into account the relative
value of the shares of Common Stock pursuant to such Fundamental Transaction and
the value of such shares of capital stock, such number of shares of capital
stock and such exercise price being for the purpose of protecting the economic
value of this Warrant immediately prior to the consummation of such Fundamental
Transaction), and which is reasonably satisfactory in form and substance to the
Holder. Upon the occurrence of any such Fundamental Transaction, the Successor
Entity shall succeed to, and be substituted for (so that from and after the date
of such Fundamental Transaction, the provisions of this Warrant referring to the
“Company” shall refer instead to the Successor Entity), and may exercise every
right and power of the Company and shall assume all of the obligations of the
Company under this Warrant with the same effect as if such Successor Entity had
been named as the Company herein.

 

e)       Calculations. All calculations under this Section 3 shall be made to
the nearest cent or the nearest 1/100th of a share, as the case may be. For
purposes of this Section 3, the number of shares of Common Stock deemed to be
issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding treasury shares, if any) issued and
outstanding.

 

 7 

 

 

f)         Notice to Holder.

 

i.            Adjustment to Exercise Price. Whenever the Exercise Price is
adjusted pursuant to any provision of this Section 3, the Company shall promptly
mail to the Holder a notice setting forth the Exercise Price after such
adjustment and any resulting adjustment to the number of Warrant Shares and
setting forth a brief statement of the facts requiring such adjustment.

 

ii.         Notice to Allow Exercise by Holder. If (A) the Company shall declare
a dividend (or any other distribution in whatever form) on the Common Stock, (B)
the Company shall declare a special nonrecurring cash dividend on or a
redemption of the Common Stock, (C) the Company shall authorize the granting to
all holders of the Common Stock rights or warrants to subscribe for or purchase
any shares of capital stock of any class or of any rights, (D) the approval of
any stockholders of the Company shall be required in connection with any
reclassification of the Common Stock, any consolidation or merger to which the
Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, or any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property, or (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company, then, in each case, the Company shall cause to be
mailed to the Holder at its last address as it shall appear upon the Warrant
Register of the Company, at least 20 calendar days prior to the applicable
record or effective date hereinafter specified, a notice stating (x) the date on
which a record is to be taken for the purpose of such dividend, distribution,
redemption, rights or warrants, or if a record is not to be taken, the date as
of which the holders of the Common Stock of record to be entitled to such
dividend, distributions, redemption, rights or warrants are to be determined or
(y) the date on which such reclassification, consolidation, merger, sale,
transfer or share exchange is expected to become effective or close, and the
date as of which it is expected that holders of the Common Stock of record shall
be entitled to exchange their shares of the Common Stock for securities, cash or
other property deliverable upon such reclassification, consolidation, merger,
sale, transfer or share exchange; provided that the failure to mail such notice
or any defect therein or in the mailing thereof shall not affect the validity of
the corporate action required to be specified in such notice. To the extent that
any notice provided hereunder constitutes, or contains, material, non-public
information regarding the Company, the Company shall simultaneously file such
notice with the Securities and Exchange Commission pursuant to a Current Report
on Form 8-K. The Holder shall remain entitled to exercise this Warrant during
the period commencing on the date of such notice to the effective date of the
event triggering such notice except as may otherwise be expressly set forth
herein.

 

 8 

 

 

Section 4.         Transfer of Warrant.

 

a)       Transferability. This Warrant and all rights hereunder (including,
without limitation, any registration rights) are transferable, in whole or in
part, upon surrender of this Warrant at the principal office of the Company or
its designated agent, together with a written assignment of this Warrant
substantially in the form attached hereto duly completed and executed by the
Holder or its agent or attorney (together with evidence satisfactory to the
Company that the assignment is registered under the U.S. Securities Act or
exempt from such registration requirements) and funds sufficient to pay any
transfer taxes payable upon the making of such transfer. Upon such surrender
and, if required, such payment, the Company shall execute and deliver a new
Warrant or Warrants in the name of the assignee or assignees, as applicable, and
in the denomination or denominations specified in such instrument of assignment,
and shall issue to the assignor a new Warrant evidencing the portion of this
Warrant not so assigned, and this Warrant shall promptly be cancelled.
Notwithstanding anything herein to the contrary, the Holder shall not be
required to physically surrender this Warrant to the Company unless the Holder
has assigned this Warrant in full, in which case, the Holder shall surrender
this Warrant to the Company within three (3) Trading Days of the date the Holder
delivers an assignment form to the Company assigning this Warrant in full. The
Warrant, if properly assigned in accordance herewith, may be exercised by a new
holder for the purchase of Warrant Shares without having a new Warrant issued.
Notwithstanding the foregoing, the Holder and the Company agree that the Warrant
and the securities issuable upon exercise hereof may be transferred only if the
Holder has prior thereto provided to the Company written evidence satisfactory
to the Company that the transfer is being made in compliance with the provisions
of Regulation S under the U.S. Securities Act, pursuant to registration under
the U.S. Securities Act or pursuant to an available exemption from registration
under the U.S. Securities Act; and the Company shall refuse to register any
transfer not made in accordance with the foregoing. The Holder agrees not to
engage in hedging transactions with regard to such securities unless in
compliance with the U.S. Securities Act.

 

b)       New Warrants. This Warrant may be divided or combined with other
Warrants upon presentation hereof at the aforesaid office of the Company,
together with a written notice specifying the names and denominations in which
new Warrants are to be issued, signed by the Holder or its agent or attorney.
Subject to compliance with Section 4(a), as to any transfer which may be
involved in such division or combination, the Company shall execute and deliver
a new Warrant or Warrants in exchange for the Warrant or Warrants to be divided
or combined in accordance with such notice. All Warrants issued on transfers or
exchanges shall be dated the initial issuance date of this Warrant and shall be
identical with this Warrant except as to the number of Warrant Shares issuable
pursuant thereto.

 

c)       Warrant Register. The Company shall register this Warrant, upon records
to be maintained by the Company for that purpose (the “Warrant Register”), in
the name of the record Holder hereof from time to time. The Company may deem and
treat the registered Holder of this Warrant as the absolute owner hereof for the
purpose of any exercise hereof or any distribution to the Holder, and for all
other purposes, absent actual notice to the contrary.

 

 9 

 

 

Section 5.         Miscellaneous.

 

a)       No Rights as Stockholder Until Exercise. This Warrant does not entitle
the Holder to any voting rights, dividends or other rights as a stockholder of
the Company prior to the exercise hereof as set forth in Section 2(d)(i), except
as expressly set forth in Section 3.

 

b)       Loss, Theft, Destruction or Mutilation of Warrant. The Company
covenants that upon receipt by the Company of evidence reasonably satisfactory
to it of the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which, in
the case of the Warrant, shall not include the posting of any bond), and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or stock
certificate.

 

c)       Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then, such action may be taken or such right may be
exercised on the next succeeding Business Day.

 

d)       Authorized Shares.

 

The Company covenants that, during the period the Warrant is outstanding, it
will reserve from its authorized and unissued Common Stock a sufficient number
of shares to provide for the issuance of the Warrant Shares upon the exercise of
any purchase rights under this Warrant. The Company further covenants that its
issuance of this Warrant shall constitute full authority to its officers who are
charged with the duty of executing stock certificates to execute and issue the
necessary Warrant Shares upon the exercise of the purchase rights under this
Warrant. The Company will take all such reasonable action as may be necessary to
assure that such Warrant Shares may be issued as provided herein without
violation of any applicable law or regulation, or of any requirements of the
Trading Market upon which the Common Stock may be listed. The Company covenants
that all Warrant Shares which may be issued upon the exercise of the purchase
rights represented by this Warrant will, upon exercise of the purchase rights
represented by this Warrant and payment for such Warrant Shares in accordance
herewith, be duly authorized, validly issued, fully paid and nonassessable and
free from all taxes, liens and charges created by the Company in respect of the
issue thereof (other than taxes in respect of any transfer occurring
contemporaneously with such issue).

 

 10 

 

 

Except and to the extent as waived or consented to by the Holder, the Company
shall not by any action, including, without limitation, amending its certificate
of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder as set forth in this
Warrant against impairment. Without limiting the generality of the foregoing,
the Company will (i) not increase the par value of any Warrant Shares above the
amount payable therefor upon such exercise immediately prior to such increase in
par value, (ii) take all such action as may be necessary or appropriate in order
that the Company may validly and legally issue fully paid and nonassessable
Warrant Shares upon the exercise of this Warrant and (iii) use commercially
reasonable efforts to obtain all such authorizations, exemptions or consents
from any public regulatory body having jurisdiction thereof, as may be,
necessary to enable the Company to perform its obligations under this Warrant.

 

Before taking any action which would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable or in the Exercise Price,
the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be necessary from any public regulatory body or bodies
having jurisdiction thereof.

 

e)           Jurisdiction. All questions concerning the construction, validity,
enforcement and interpretation of this Warrant shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Warrant (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, partners, members, employees or agents) shall be commenced
exclusively in the state and federal courts sitting in the City of New York.
Each party hereby irrevocably submits to the exclusive jurisdiction of the state
and federal courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of this Warrant), and hereby irrevocably waives, and agrees not
to assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is improper or is an inconvenient venue for such proceeding. Each
party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Warrant and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law. If either party shall commence an action, suit or proceeding to enforce any
provisions of this Warrant, then the prevailing party in such action, suit or
proceeding shall be reimbursed by the other party for its reasonable attorneys’
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such action or proceeding.

 

 11 

 

 

f)         Restrictions. The Holder acknowledges that the Warrant Shares
acquired upon the exercise of this Warrant will have restrictions upon resale
imposed by state and federal securities laws, including a legend in
substantially the following form:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN AND WILL NOT BE REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES
ACT”). SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED
ONLY (A) TO THE COMPANY, (B) IF THE SECURITIES HAVE BEEN REGISTERED IN
COMPLIANCE WITH THE REGISTRATION REQUIREMENTS UNDER THE U.S. SECURITIES ACT AND
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS, (C) IN COMPLIANCE WITH THE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS UNDER THE U.S. SECURITIES ACT IN
ACCORDANCE WITH RULE 144 THEREUNDER, IF APPLICABLE, AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS, OR (D) IN A TRANSACTION THAT DOES NOT REQUIRE
REGISTRATION UNDER THE U.S. SECURITIES ACT OR ANY APPLICABLE STATE LAWS AND
REGULATIONS GOVERNING THE OFFER AND SALE OF SECURITIES, AND THE HOLDER HAS,
PRIOR TO SUCH SALE, FURNISHED TO THE COMPANY AN OPINION OF COUNSEL OF RECOGNIZED
STANDING, OR OTHER EVIDENCE OF EXEMPTION, REASONABLY SATISFACTORY TO THE
COMPANY. HEDGING TRANSACTIONS INVOLVING SUCH SECURITIES REPRESENTED HEREBY MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE U.S. SECURITIES ACT.

 

g)       Nonwaiver and Expenses. No course of dealing or any delay or failure to
exercise any right hereunder on the part of Holder shall operate as a waiver of
such right or otherwise prejudice the Holder’s rights, powers or remedies.
Without limiting any other provision of this Warrant, if the Company willfully
and knowingly fails to comply with any provision of this Warrant, which results
in any material damages to the Holder, the Company shall pay to the Holder such
amounts as shall be sufficient to cover any costs and expenses including, but
not limited to, reasonable attorneys’ fees, including those of appellate
proceedings, incurred by the Holder in collecting any amounts due pursuant
hereto or in otherwise enforcing any of its rights, powers or remedies
hereunder.

 

h)       Notices. Any notice, request or other document required or permitted to
be given or delivered to the Holder by the Company shall be delivered to the
Holder at Paradiesstrasse 25, CH-6845, Jona, Switzerland, or to such other
address or addresses as any party may specify in writing to the other party
hereto.

 

i)        Limitation of Liability. No provision hereof, in the absence of any
affirmative action by the Holder to exercise this Warrant to purchase Warrant
Shares, and no enumeration herein of the rights or privileges of the Holder,
shall give rise to any liability of the Holder for the purchase price of any
Common Stock or as a stockholder of the Company, whether such liability is
asserted by the Company or by creditors of the Company.

 

 12 

 

 

j)         Remedies. The Holder, in addition to being entitled to exercise all
rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Warrant. The Company agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Warrant and hereby agrees to
waive and not to assert the defense in any action for specific performance that
a remedy at law would be adequate.

 

k)       Successors and Assigns. Subject to applicable securities laws, this
Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors and permitted assigns of the
Company and the successors and permitted assigns of Holder. The provisions of
this Warrant are intended to be for the benefit of any Holder from time to time
of this Warrant and shall be enforceable by the Holder or holder of Warrant
Shares.

 

l)         Amendment. The provisions of this Warrant may be amended and the
Company may take any action herein prohibited, or omit to perform any act herein
required to be performed by it, only with the written consent of the Holder and
the Company.

 

m)      Severability. Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.

 

n)       Headings. The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.

 

********************

 

(Signature Page Follows)

 

 13 

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of the date first above indicated.

 

  biolife solutions, inc.         By:              Name: Roderick de Greef    
Title: CFO

 

 14 

 

 

NOTICE OF EXERCISE

 

To:       biolife solutions, inc.

 

(1)    The undersigned hereby elects to purchase ________ Warrant Shares of the
Company pursuant to the terms of the attached Warrant (only if exercised in
full), and tenders herewith payment of the exercise price in full, together with
all applicable transfer taxes, if any. Payment shall be made in lawful money of
the United States.

 

(2)    The undersigned certifies that (check applicable box):

 

¨ the undersigned is not a U.S. person, is not exercising this Warrant in the
United States or for the account or benefit of a U.S. person and has no
intention of offering or selling the Warrant Shares in the United States or to,
or for the account or benefit of, a U.S. person. The undersigned is acquiring
the Warrant Shares solely for its own account, for investment purposes only, and
will offer or sell the Warrant Shares only in accordance with the provisions of
Regulation S under the United States Securities Act of 1933, as amended (the
“U.S. Securities Act”), pursuant to registration under the U.S. Securities Act
or pursuant to an available exemption from registration under the U.S.
Securities Act. The undersigned will not engage in any hedging transactions
involving the Warrant Shares unless conducted in compliance with the U.S.
Securities Act. The terms “United States” and “U.S. person” are as defined in
Regulation S under the U.S. Securities Act; or

 

¨ the Warrant and the Warrant Shares have been registered under the U.S.
Securities Act, or are exempt from registration thereunder, and the undersigned
has delivered herewith a written opinion of counsel (which must be satisfactory
to the Company) to such effect.

 

(3)    Please issue said Warrant Shares in the name of the undersigned or in
such other name as is specified below:

 

     

 

The Warrant Shares shall be delivered to the following address:

 

                             

 

If the foregoing address is in the United States, and the undersigned has
checked the first box under paragraph 2 above, the Company may require that the
undersigned provide additional evidence that the securities are being issued in
an “offshore transaction” as defined in Regulation S under the U.S. Securities
Act.

 

 

 

 

[SIGNATURE OF HOLDER]

 

Name of Investing Entity:
 _________________________________________________________________________

Signature of Authorized Signatory of Investing Entity:
___________________________________________________

Name of Authorized Signatory:
_____________________________________________________________________

Title of Authorized Signatory:
______________________________________________________________________

Date:
 ________________________________________________________________________________________

 

 

 

 

EXHIBIT B

 

ASSIGNMENT FORM

 

(To assign the foregoing Warrant, execute this form and supply required
information. Do not use this form to purchase shares.)

 

FOR VALUE RECEIVED, [       ] all of or [                 ] the foregoing
Warrant and all rights evidenced thereby are hereby assigned to

 

Name:         (Please Print)       Address:         (Please Print)       Dated:
_______________ __, ______           Holder’s Name: ______________________      
    Holder’s Signature: ___________________           Name and Title of
Signatory (if Holder an entity): ______________________________          
Holder’s Address: ____________________    

 

NOTE: This Assignment Form must be accompanied by evidence, which must be
satisfactory to the Company, that the proposed assignment is being made in
compliance with Regulation S under the U.S. Securities Act, pursuant to
registration under the U.S. Securities Act, or pursuant to an available
exemption under the U.S. Securities Act.

 

 

 